DETAILED ACTION
Claims 1-27 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/2022 has been entered. 
The office acknowledges the following papers:
Claims and Remarks filed on 3/10/2022.

New Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-9, 12-19, 21, and 23-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Havlir (U.S. 2018/0060073).
As per claim 1:
Havlir disclosed a method of merged branch target buffer entries, the method comprising: 
maintaining, in a branch target buffer, an entry corresponding to a first branch instruction, wherein the entry identifies, a first branch target address for the first branch instruction and a second branch target address for a second branch instruction, wherein the entry further identifies a relationship between the first branch instruction and the second branch instruction (Havlir: Figures 3-4 elements 310 and 404, paragraphs 25, 29, and 33-34)(The uncompressed BTB includes entries for a first and second branch within the same cache line. The entry stores first and second branch target addresses. The double branch BTB Entry shows Target0 and Target1 in non-adjacent bit places within the entry. The uncompressed BTB entries are tagged by instruction cache line addresses, which indicates that the first branch and second branch are stored in the same cache line (i.e. relationship).); and
accessing, based on the first branch instruction, the entry (Havlir: Figures 3 and 5 elements 310 and 502-504, paragraphs 25, 29, and 46-47)(A cache line address is used to access the uncompressed BTB. The cache line address value is the stored branch address minus the offset.).
As per claim 4:
Havlir disclosed the method of claim 1, further comprising: 
receiving a first redirect indicating the first branch instruction and the first branch target address (Havlir: Figure 6 element 602, paragraph 51)(Branch mispredictions are detected, including ones with incorrect branch target addresses.); and 
storing, in the branch target buffer, the entry as identifying the first branch target address (Havlir: Figure 6 elements 604-606, paragraphs 52, 56, and 58)(A first branch that can no longer be stored in the compressed BTB or can’t be stored in the compressed BTB is allocated an entry in the uncompressed BTB. The entry allocated in the uncompressed BTB includes a branch target address.).
As per claim 5:
Havlir disclosed the method of claim 4, further comprising: 
receiving a second redirect indicating the second branch instruction and the second branch target address (Havlir: Figure 6 element 602, paragraph 51)(Branch mispredictions are detected, including ones with incorrect branch target addresses.); and 
modifying the entry to identify the second branch target address and the first branch target address (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry.).
As per claim 6:
Havlir disclosed the method of claim 5, further comprising determining, based on one or more merging rules, to modify the entry to identify the second branch target address and the first branch target address (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry.).
As per claim 7:
Havlir disclosed the method of claim 6, wherein the one or more merging rules are based on at least one of: 
a branch type for the first branch instruction, a branch type for the second branch instruction, or an instruction address for the second branch instruction being included in a next prediction window succeeding a prediction window for a first branch instruction (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 32, 34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry. The second branch includes a supported type that can be stored in the uncompressed BTB entry.).
As per claim 8:
Havlir disclosed the method of claim 6, wherein determining to modify the entry to identify the second branch target address and the first branch target address is further based on a number of bits required to identify, in the entry, the first branch target address and the second branch target address (Havlir: Figures 4 and 6 elements 404 and 604-606, paragraphs 33-34, 40, 52, and 57)(An existing uncompressed BTB entry with a single branch target address can be modified to store a second branch target address if the two branches share a cache line address and neither requires a large target BTB entry. The requirement that both branches can’t require a large BTB entry indicates that the number of bits needed to identify each branch target address must fit within the smaller target bit widths of the double BTB entry.).
As per claim 9:
Claim 9 essentially recites the same limitations of claim 1. Claim 9 additionally recites the following limitations:
a branch target predictor for merged branch target buffer entries (Havlir: Figure 3 elements 306 and 310, paragraphs 24-25).
As per claim 12:
The additional limitation(s) of claim 12 basically recite the additional limitation(s) of claim 4. Therefore, claim 12 is rejected for the same reason(s) as claim 4.
As per claim 13:
The additional limitation(s) of claim 13 basically recite the additional limitation(s) of claim 5. Therefore, claim 13 is rejected for the same reason(s) as claim 5.
As per claim 14:
The additional limitation(s) of claim 14 basically recite the additional limitation(s) of claim 6. Therefore, claim 14 is rejected for the same reason(s) as claim 6.
As per claim 15:
The additional limitation(s) of claim 15 basically recite the additional limitation(s) of claim 7. Therefore, claim 15 is rejected for the same reason(s) as claim 7.
As per claim 16:
The additional limitation(s) of claim 16 basically recite the additional limitation(s) of claim 8. Therefore, claim 16 is rejected for the same reason(s) as claim 8.
As per claim 17:
Claim 17 essentially recites the same limitations of claim 9. Claim 17 additionally recites the following limitations:
a memory storing computer readable instructions (Havlir: Figures 1-2 elements 104 and 202, paragraphs 12 and 15); and
a processor in communication with said memory (Havlir: Figures 1-2 elements 102, 104, 200, and 202, paragraphs 12 and 15-16).
As per claim 18:
Havlir disclosed the computing device of claim 17 wherein said processor comprises a system on a chip (Havlir: Figure 1 elements 102 and 104, paragraph 12).
As per claim 19:
Claim 19 essentially recites the same limitations of claim 1. Claim 19 additionally recites the following limitations:
the computing device comprising a memory and a processor in communication with said memory, said memory storing computer readable instructions executing on said processor (Havlir: Figures 1-2 elements 102, 104, 200, and 202, paragraphs 12 and 15-16).
As per claim 21:
Claim 21 essentially recites the same limitations of claim 9. Claim 21 additionally recites the following limitations:
a processor comprising a branch target predictor (Havlir: Figures 1-2 elements 102, 200, and 206, paragraph 12 and 16).
As per claim 23:
The additional limitation(s) of claim 23 basically recite the additional limitation(s) of claim 12. Therefore, claim 23 is rejected for the same reason(s) as claim 12.
As per claim 24:
The additional limitation(s) of claim 24 basically recite the additional limitation(s) of claim 13. Therefore, claim 24 is rejected for the same reason(s) as claim 13.
As per claim 25:
The additional limitation(s) of claim 25 basically recite the additional limitation(s) of claim 14. Therefore, claim 25 is rejected for the same reason(s) as claim 14.
As per claim 26:
The additional limitation(s) of claim 26 basically recite the additional limitation(s) of claim 15. Therefore, claim 26 is rejected for the same reason(s) as claim 15.
As per claim 27:
The additional limitation(s) of claim 27 basically recite the additional limitation(s) of claim 16. Therefore, claim 27 is rejected for the same reason(s) as claim 16.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Havlir (U.S. 2018/0060073), in view of Grandou et al. (U.S. 2008/0148028).
As per claim 2:
Havlir disclosed the method of claim 1. 
Havlir failed to teach storing, based on the entry, data indicating the first branch target address and the second branch target address in a prediction queue.
However, Grandou combined with Havlir disclosed storing, based on the entry, data indicating the first branch target address and the second branch target address in a prediction queue (Grandou: Figures 3-4 elements 30, 50, and 62, paragraphs 49-50, 52, and 55)(Havlir: Figures 3 and 5 elements 306 and 502, paragraphs 24-25 and 46)(Havlir disclosed an uncompressed BTB that can output two branch predictions per lookup. Grandou disclosed a FIFO storage for branch target addresses to store future fetch addresses to the instruction cache. The combination implements the FIFO queue of Grandou into Havlir to store branch target address predictions output from predictor 306.).
The advantage of allowing the branch prediction unit to run-ahead of the fetching unit is that instruction fetching delays can be minimized from taken branches. Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the FIFO queue of Grandou into the processor of Havlir for the above advantage.
As per claim 3:
Havlir and Grandou disclosed the method of claim 2, wherein the prediction queue is communicatively coupled to an instruction fetch unit configured to load, based on the first branch target address and the second branch target address, a plurality of instructions (Grandou: Figures 3-4 elements 30, 50, and 62, paragraphs 49-50, 52, and 55)(Havlir: Figures 2-3 and 5 elements 204-206, 306, and 502, paragraphs 18-20, 24-25, and 46)(The combination implements the FIFO queue of Grandou into Havlir to store branch target address predictions output from predictor 306. The FIFO queue outputs branch target addresses for fetching by the instruction fetch unit.).
As per claim 10:
The additional limitation(s) of claim 10 basically recite the additional limitation(s) of claim 2. Therefore, claim 10 is rejected for the same reason(s) as claim 2.
As per claim 11:
The additional limitation(s) of claim 11 basically recite the additional limitation(s) of claim 3. Therefore, claim 11 is rejected for the same reason(s) as claim 3.
As per claim 20:
The additional limitation(s) of claim 20 basically recite the additional limitation(s) of claim 2. Therefore, claim 20 is rejected for the same reason(s) as claim 2.
As per claim 22:
The additional limitation(s) of claim 22 basically recite the additional limitation(s) of claim 10. Therefore, claim 22 is rejected for the same reason(s) as claim 10.

Response to Arguments
The arguments presented by Applicant in the response, received on 3/10/2022 are considered persuasive.
Applicant argues for claims 1, 9, 17, 19, and 21: 
“Havlir at cited paragraphs [0033-0034] in reference to figure 4 describe entries for an uncompressed branch target buffer (BTB) and a compressed BTB in which a double branch BTB entry in the uncompressed BTB can hold data for two branch instructions, with each branch target address included in a separate target field within the entry (see Target0 and Target1 fields in element 404 of figure 4). However, Havlir fails to disclose, teach, or suggest that a BTB entry in the uncompressed BTB includes an indication of a relationship between the Target0 and Target1 branch addresses. Therefore, Havlir fails to teach or suggest at least the limitation of "wherein the entry further identifies a relationship between the first branch instruction and the second branch instruction" of amended independent claims 1, 9, 17, 19, and 21. Applicant respectfully submits that Grandou fails to cure the above-described deficiencies of Havlir. For example, Grandou also fails to teach or suggest "wherein the entry further identifies a relationship between the first branch instruction and the second branch instruction" of amended independent claim 1.”  

This argument is found to be persuasive for the following reason. The uncompressed BTB entries are tagged by instruction cache line addresses, which indicates that the first branch and second branch are stored in the same cache line. This reads upon the newly claimed relationship between the first and second branch instruction.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183